 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3       AIMEE LYNN O’NEIL,                                    Case No.: 2:19-cv-01962-JAD-VCF

 4                 Petitioner

 5 v.                                                              Order Dismissing Petition
                                                                      and Closing Case
 6 STATE OF COLORADO, et al.,

 7                 Respondents

 8

 9             Aimee Lynn O’Neil has submitted a 28 U.S.C. § 2254 habeas corpus petition. 1 O’Neil is

10 incarcerated in Colorado under a Colorado judgment of conviction. 2 While she mentions that

11 she was extradited from Las Vegas, she appears to mainly challenge the legality of the way the

12 Colorado Department of Corrections has structured her sentence. However, an action under

13 § 2254 may be filed in either the district court for either (1) the district in which the petitioner is

14 held or (2) the district in which the state court that convicted and sentenced her is located. 3 As a

15 result, O’Neil must file her petition in federal district court in Colorado.

16             The court also notes that it appears that O’Neil’s appeal of her conviction is pending

17 before the Colorado Court of Appeals, thus her federal claims may also be unexhausted. 4 A

18 federal court will not grant a state prisoner’s petition for habeas relief until the prisoner has

19 exhausted her available state remedies for all claims raised. 5

20
     1
21       ECF No. 1.
     2
         See id.
22   3
         28 U.S.C. § 2241(d).
23   4
         ECF No. 1 at 2.
     5
         Rose v. Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b).
 1         IT IS THEREFORE ORDERED that this petition is DISMISSED without prejudice.

 2         IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

 3         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS

 4 CASE.

 5         Dated: December 9, 2019

 6                                                   _________________________________
                                                               ____
                                                                  __________
                                                                           ____ ________
                                                                                      _ __
                                                     U.S. District
                                                                ct JJudge
                                                                      dge Jennifer
                                                                     udg         iffer A.
                                                                          JJeeennif    A. Dorsey
                                                                                          D
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              2
